DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-3 in the reply filed on 01/19/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (WO2015056399, using PG Pub 20160308081 as equivalent English translation), and further in view of Baccini et al (WO2015075523, provided in IDS) and Hikosaka et al (PG pub 20060219291)
	Regarding claim 1, Ishiguro et al teaches a PV module comprising:
a back surface protective member 13 having a slit for exposing a lead wiring member 16  from a solar cell panel [fig 2];
a terminal box 17 connected to the lead wiring member from the slit in the back surface protective member [fig 2]; and
a peripheral portion around the slit in the back surface protective member and a non-peripheral portion other than the peripheral portion [fig 2]
Ishiguro et al teaches a peripheral portion around the slit in the back surface protective member and a non-peripheral portion other than the peripheral portion, but Ishiguro et al does not teach a peripheral portion around the slit in the back surface protective member projects farther than a non-peripheral portion other than the peripheral portion.
Baccini et al teaches a PV module including a junction box being attached to a wire of the PV cells and a peripheral portion around the slit in the back surface protective member projects farther than a non-peripheral portion other than the peripheral portion [fig 2D].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify junction box and the peripheral portion of Ishiguro et al to be the same of 
Modified Ishiguro et al teaches the terminal box electrical connected to the lead wiring member at peripheral portion and the junction box being bonded to the back protective member at non-peripheral portion [fig 2D, Baccini et al], but modified Ishiguro does note ach the bonding member as claimed.
Hisokawa et al teaches a PV module comprising a back protective layer being bonded to the junction box by bonding member (adhesive) [para 8].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the junction box and the back protective layer of modified Ishiguro et al by the bonding member of Hikosaka et al for improving a bonding.
Regarding claim 2, modified Ishiguro et al teaches in the peripheral portion around the slit, an insulating member 14c for insulating the lead wiring member is provided within the solar cell panel, and in the non-peripheral portion, the insulating member for the lead wiring member is not provided within the solar cell panel [fig 2, Ishiguro].
Regarding claim 3, Ishiguro et al teaches method of making a solar module comprising:
a back surface protective member having a slit for exposing a lead wiring member from a solar cell panel or to a terminal box [fig 2]
a peripheral portion around the slit in the back surface protective member and a non-peripheral portion other than the peripheral portion [fig 2]
Ishiguro et al teaches a peripheral portion around the slit in the back surface protective member and a non-peripheral portion other than the peripheral portion, but Ishiguro et al 
Baccini et al teaches a PV module including a junction box being attached to a wire of the PV cells and a peripheral portion around the slit in the back surface protective member projects farther than a non-peripheral portion other than the peripheral portion [fig 2D].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify junction box and the peripheral portion of Ishiguro et al to be the same of Baccini et al for stable and fast and reversible direct contacting from the back of the junction box [para 38].
Modified Ishiguro et al teaches the terminal box electrical connected to the lead wiring member at peripheral portion and the junction box being bonded to the back protective member at non-peripheral portion [fig 2D, Baccini et al], but modified Ishiguro does not teach the bonding member as claimed.
Hikosaka et al teaches a PV module comprising attaching a bonding member to a back surface protective member and bonding the terminal box to the back surface protective member by the bonding member [para 8].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the junction box and the back protective layer of modified Ishiguro et al by the bonding member of Hikosaka et al for improving a bonding.
Alternatively rejection:
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (WO2015056399), and further in view of Baccini et al (WO2015075523, provided in IDS) and Matsushita et al (PG pub 20040255999).
	Regarding claim 1, Ishiguro et al teaches a PV module comprising:
a back surface protective member 13 having a slit for exposing a lead wiring member 16  from a solar cell panel [fig 2];
a terminal box 17 connected to the lead wiring member from the slit in the back surface protective member [fig 2]; and
a peripheral portion around the slit in the back surface protective member and a non-peripheral portion other than the peripheral portion [fig 2]
Ishiguro et al teaches a peripheral portion around the slit in the back surface protective member and a non-peripheral portion other than the peripheral portion, but Ishiguro et al does not teach a peripheral portion around the slit in the back surface protective member projects farther than a non-peripheral portion other than the peripheral portion.
Baccini et al teaches a PV module including a junction box being attached to a wire of the PV cells and a peripheral portion around the slit in the back surface protective member projects farther than a non-peripheral portion other than the peripheral portion [fig 2D].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify junction box and the peripheral portion of Ishiguro et al to be the same of Baccini et al for stable and fast and reversible direct contacting from the back of the junction box [para 38].
Modified Ishiguro et al teaches the terminal box electrical connected to the lead wiring member at peripheral portion and the junction box being bonded to the back protective member at non-peripheral portion [fig 2D, Baccini et al], but modified Ishiguro does note ach the bonding member as claimed.
Matsushita teaches a PV module comprising a back protective layer being bonded to the junction box by bonding member [para 89].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the junction box and the back protective layer of modified Ishiguro et al by the bonding member of Matsushita et al for improving a bonding.
Regarding claim 2, modified Ishiguro et al teaches in the peripheral portion around the slit, an insulating member 14c for insulating the lead wiring member is provided within the solar cell panel, and in the non-peripheral portion, the insulating member for the lead wiring member is not provided within the solar cell panel [fig 2, Ishiguro].
Regarding claim 3, Ishiguro et al teaches method of making a solar module comprising:
a back surface protective member having a slit for exposing a lead wiring member from a solar cell panel or to a terminal box [fig 2]
a peripheral portion around the slit in the back surface protective member and a non-peripheral portion other than the peripheral portion [fig 2]
Ishiguro et al teaches a peripheral portion around the slit in the back surface protective member and a non-peripheral portion other than the peripheral portion, but Ishiguro et al does not teach a peripheral portion around the slit in the back surface protective member projects farther than a non-peripheral portion other than the peripheral portion.
Baccini et al teaches a PV module including a junction box being attached to a wire of the PV cells and a peripheral portion around the slit in the back surface protective member projects farther than a non-peripheral portion other than the peripheral portion [fig 2D].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify junction box and the peripheral portion of Ishiguro et al to be the same of Baccini et al for stable and fast and reversible direct contacting from the back of the junction box [para 38].
Modified Ishiguro et al teaches the terminal box electrical connected to the lead wiring member at peripheral portion and the junction box being bonded to the back protective member at non-peripheral portion [fig 2D, Baccini et al], but modified Ishiguro does not teach the bonding member as claimed.
Sasaoka teaches a PV module comprising attaching a bonding member to a back surface protective member and bonding the terminal box to the back surface protective member by the bonding member [para 89].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the junction box and the back protective layer of modified Ishiguro et al by the bonding member of Matsushita et al for improving a bonding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.